  Case 1:18-cv-01533-CFC Document 1 Filed 10/03/18 Page 1 of 18 PageID #: 1



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF DELAWARE

SPECTRUM PHARMACEUTICALS, INC.                 )
and TOPOTARGET UK LTD.,                        )
                                               )
                     Plaintiffs,               )
                                               )
              v.                               )   C.A. No.
                                               )
FRESENIUS KABI USA, LLC, FRESENIUS             )
KABI USA, INC., and FRESENIUS KABI             )
ONCOLOGY LTD.,                                 )
                                               )
                     Defendants.               )

                     COMPLAINT FOR PATENT INFRINGEMENT

       Plaintiffs Spectrum Pharmaceuticals, Inc. (“Spectrum”) and TopoTarget UK Ltd.

(“TopoTarget UK”) (collectively, “Plaintiffs”), by way of their Complaint against Defendants

Fresenius Kabi USA, LLC (“Fresenius LLC”), Fresenius Kabi USA, Inc. (“Fresenius Inc.”), and

Fresenius Kabi Oncology Ltd. (“Fresenius Oncology”) (collectively, “Defendants”), allege as

follows:

                                   NATURE OF THE ACTION

       1.     This is a civil action for infringement of U.S. Patent Nos. 6,888,027 (the “’027

patent”) and U.S. Patent No. 8,835,501 (the “’501 patent”) under the Patent Laws of the United

States, 35 U.S.C. § 1 et seq., including §§ 271(a-c, e-g), and for a declaratory judgment of

infringement of the ’027 and ’501 patents under 28 U.S.C. §§ 2201 and 2202. This action arises

out of Fresenius LLC’s submission of Abbreviated New Drug Application (“ANDA”) No.

211485 seeking approval to manufacture, use and/or sell a generic version of the pharmaceutical

product BELEODAQ® (belinostat) for intravenous injection (500 mg vials) (“Defendants’
  Case 1:18-cv-01533-CFC Document 1 Filed 10/03/18 Page 2 of 18 PageID #: 2



ANDA product”) prior to the expiration of the ’027 and ’501 patents. Plaintiffs seek injunctive

relief against infringement, attorneys’ fees, and any other relief the Court deems just and proper.

                                            PARTIES

       2.      Spectrum is a corporation organized and existing under the laws of the State of

Delaware. Its principal place of business is located at 11500 South Eastern Avenue, Suite 240,

Henderson, Nevada 89052. Spectrum is engaged in the business of research, development,

manufacture, and sale of pharmaceutical products.

       3.      TopoTarget UK is a corporation organized and existing under the laws of the

United Kingdom. Its principal place of business is located at 7200 The Quorum, Oxford Business

Park, North Garsington Road, Oxford, OX4 2JZ, United Kingdom.

       4.      Upon information and belief, Defendant Fresenius LLC is a limited liability

company organized and existing under the laws of the State of Delaware, having a principal

place of business at Three Corporate Drive, Lake Zurich, Illinois 60047. Upon information and

belief, Fresenius LLC is a wholly-owned subsidiary of Fresenius Inc.

       5.      Upon information and belief, Defendant Fresenius Inc. is a corporation organized

and existing under the laws of the State of Delaware, having a principal place of business at

Three Corporate Drive, Lake Zurich, Illinois 60047.

       6.      Upon information and belief, Defendant Fresenius Oncology is a corporation

organized and existing under the laws of India, having a principal place of business at D-35,

Industrial Area, Kalyani, District Nadia, West Bangal – 741 235, India.

       7.      Upon information and belief, Fresenius LLC, Fresenius Inc., and Fresenius

Oncology collaborate with respect to the development, regulatory approval, marketing, sale,

and/or distribution of pharmaceutical products. Upon further information and belief, Defendants




                                                 2
  Case 1:18-cv-01533-CFC Document 1 Filed 10/03/18 Page 3 of 18 PageID #: 3



are agents of one another and/or operate in concert as integrated parts of the same business

group.

         8.    Upon information and belief, Fresenius LLC caused ANDA No. 211485 to be

submitted to FDA and seeks FDA approval of ANDA No. 211485.

         9.    Upon information and belief, Fresenius Inc. and Fresenius Oncology are agents or

affiliates of Fresenius LLC, and are acting as agents of Fresenius LLC with respect to ANDA

No. 211485.

         10.   Upon information and belief, Fresenius Oncology holds Drug Master File

(“DMF”) No. 32260 for belinostat.

         11.   Upon information and belief, Defendants regularly act in concert to transact

business throughout the United States and within Delaware, including but not limited to

marketing, distribution, sales, and/or offers to sell generic drugs.

                                 JURISDICTION AND VENUE

         12.   This action arises under the Patent Laws of the United States and the Food and

Drug Laws of the United States, Titles 35 and 21, United States Code. This Court has

jurisdiction over the subject matter of this action under 28 U.S.C. §§ 1331, 1338(a), 2201 and

2202.

         13.   This Court has jurisdiction over Fresenius LLC because, inter alia, upon

information and belief, Fresenius LLC is a Delaware company, is registered with the Delaware

Department of State, Division of Corporations to do business in Delaware under file number

4373141, and has a registered agent for service of process in this judicial district (Corporation

Service Company). Upon information and belief, Fresenius LLC directly or indirectly

manufactures, imports, markets, and sells generic drugs throughout the United States, including




                                                  3
  Case 1:18-cv-01533-CFC Document 1 Filed 10/03/18 Page 4 of 18 PageID #: 4



Delaware, and Delaware would be a destination of Defendants’ ANDA product. Upon

information and belief, Fresenius LLC acted in concert with and/or with the assistance of

Fresenius Inc. and Fresenius Oncology to file ANDA No. 211485. Upon information and belief,

Defendants, acting in concert and/or as agents of one another, will market, distribute, and/or sell

Defendants’ ANDA product in the United States, including in Delaware, upon approval of

ANDA No. 211485, and will derive substantial revenue from the use or consumption of

Defendants’ ANDA product in the State of Delaware.

       14.     This Court has jurisdiction over Fresenius Inc. because, inter alia, upon

information and belief, Fresenius Inc. is a Delaware corporation, is registered with the Delaware

Department of State, Division of Corporations to do business as a domestic corporation in

Delaware under file number 4373132, and has a registered agent for service of process in this

judicial district (Corporation Service Company). Upon information and belief, Fresenius Inc.

directly or indirectly manufactures, imports, markets, and sells generic drugs throughout the

United States, including Delaware, and Delaware would be a destination of Defendants’ ANDA

product. Upon information and belief, Fresenius Inc. acted in concert with and/or with the

assistance of Fresenius LLC and Fresenius Oncology to file ANDA No. 211485. Upon

information and belief, Defendants, acting in concert and/or as agents of one another, will

market, distribute, and/or sell Defendants’ ANDA product in the United States, including in

Delaware, upon approval of ANDA No. 211485, and will derive substantial revenue from the use

or consumption of Defendants’ ANDA product in the State of Delaware.

       15.     This Court has jurisdiction over Fresenius Oncology because, inter alia, upon

information and belief, Fresenius Oncology directly or indirectly manufactures, imports,

markets, and sells generic drugs throughout the United States, including Delaware, and Delaware




                                                4
  Case 1:18-cv-01533-CFC Document 1 Filed 10/03/18 Page 5 of 18 PageID #: 5



would be a destination of Defendants’ ANDA product. Upon information and belief, Fresenius

Oncology acted in concert with and/or with the assistance of Fresenius LLC and Fresenius Inc. to

file ANDA No. 211485. Upon information and belief, Defendants, acting in concert and/or as

agents of one another, will market, distribute, and/or sell Defendants’ ANDA product in the

United States, including in Delaware, upon approval of ANDA No. 211485, and will derive

substantial revenue from the use or consumption of Defendants’ ANDA product in the State of

Delaware.

       16.    In the alternative, this Court has jurisdiction over Fresenius Oncology because the

requirements of Federal Rule of Civil Procedure 4(k)(2)(A) are met. This Court has jurisdiction

over Fresenius Oncology because, inter alia, this action arises from actions of Fresenius

Oncology directed toward Delaware, and because Fresenius Oncology has purposefully availed

itself of the rights and benefits of Delaware law by engaging in systematic and continuous

contacts with Delaware. Upon information and belief, Fresenius Oncology regularly and

continuously transacts business within the State of Delaware, including by selling

pharmaceutical products in Delaware, either on its own or through affiliates. Upon information

and belief, Fresenius Oncology derives substantial revenue from the sale of those products in

Delaware and has availed itself of the privilege of conducting business within the State of

Delaware.

       17.    This Court also has jurisdiction over Fresenius LLC, Fresenius Inc., and Fresenius

Oncology because, inter alia, upon information and belief, Fresenius LLC, Fresenius Inc., and

Fresenius Oncology have previously been sued in this jurisdictional district without objecting on

the basis of lack of personal jurisdiction and have availed themselves of Delaware courts through

the assertions of counterclaims in suits brought in Delaware. See, e.g., Pharmacyclics LLC et al.




                                               5
  Case 1:18-cv-01533-CFC Document 1 Filed 10/03/18 Page 6 of 18 PageID #: 6



v. Fresenius Kabi USA, LLC et al., Civil Action No. 18-192-CFC (D. Del.); Onyx Therapeutics,

Inc. v. Fresenius Kabi USA, LLC, Civil Action No. 16-1012-LPS (D. Del.); Teva

Pharmaceuticals International GmbH v. Fresenius Kabi USA, LLC, Civil Action No. 17-1201-

CFC (D. Del.); Astellas Pharma Inc. v. Fresenius Kabi USA, LLC, Civil Action No. 15-080-LPS

(D. Del.).

       18.      Venue is proper in this district for Fresenius LLC under 28 U.S.C. § 1400(b)

because, inter alia, Fresenius LLC is a limited liability company organized and existing under

the laws of the State of Delaware.

       19.      Venue is proper in this district for Fresenius Inc. under 28 U.S.C. § 1400(b)

because, inter alia, Fresenius Inc. is a corporation organized and existing under the laws of the

State of Delaware.

       20.      Venue is proper in this district for Fresenius Oncology under 28 U.S.C. §§ 1391

and 1400(b) because, inter alia, Fresenius Oncology is a corporation organized and existing

under the laws of India, and may be sued in any judicial district. 28 U.S.C. § 1391(c)(3).

                                         BELEODAQ®

       21.      Spectrum is the holder of an approved New Drug Application (“NDA”) No.

206256 for BELEODAQ®, which the U.S. Food and Drug Administration (“FDA”) approved on

July 3, 2014.

       22.      BELEODAQ® is a medication marketed and sold by Spectrum as lyophilized

powder in single-dose, 500 mg vials for reconstitution and intravenous injection. Spectrum

received FDA approval to market BELEODAQ® (belinostat) to treat relapsed or refractory

peripheral T-cell lymphoma (“PTCL”).

       23.      PTCL is a sub-type of non-Hodgkin’s lymphoma (blood cancer) that develops

from mature-stage white blood cells called T-cells, and results when these T-cells grow


                                                6
  Case 1:18-cv-01533-CFC Document 1 Filed 10/03/18 Page 7 of 18 PageID #: 7



abnormally. PTCL accounts for around 10 to 15% of non-Hodgkin’s lymphoma, and its global

incidence is estimated at 12,000 cases each year.

       24.     Belinostat is the active ingredient in BELEODAQ®. Belinostat is an inhibitor of

histone deacetylase (“HDAC’), an enzyme involved in gene expression and cell growth.

Belinostat works to inhibit the activity of HDAC to induce cell cycle-arrest and/or apoptosis of

transformed T-cells.

       25.     Belinostat can be referred to by the chemical names N-hydroxy-3-(3-phenyl-

sulfamoyl-phenyl)-acrylamide        or    (2E)-N-hydroxy-3-[3-(phenylsulfamoyl)phenyl]prop-2-

enamide, and has the following chemical structure:




       26.     BELEODAQ® was granted Orphan Drug Exclusivity for treatment of patients

with relapsed or refractory PTCL.

       27.     BELEODAQ®, its active pharmaceutical ingredient belinostat, and its method of

use are covered by one or more of the claims of the ’027 and ’501 patents, which are both listed

in the Approved Drug Products with Therapeutic Equivalence Evaluations (“Orange Book”) for

NDA No. 206256.

                                    THE PATENTS-IN-SUIT

       28.     On May 3, 2005, the ’027 patent, titled “Carbamic Acid Compounds Comprising

a Sulfonamide Linkage as HDAC Inhibitors,” was issued by the United States Patent and

Trademark Office (“PTO”). A true and correct copy of the ’027 patent is attached as Exhibit A.




                                                7
  Case 1:18-cv-01533-CFC Document 1 Filed 10/03/18 Page 8 of 18 PageID #: 8



       29.      The claims of the ’027 patent are directed to compounds that inhibit HDAC

activity, including belinostat, compositions comprising said compounds, and methods of, inter

alia, inhibiting cell proliferation using said compounds.

       30.      On September 16, 2014, the ’501 patent, titled “Pharmaceutical Formulations of

HDAC Inhibitors,” was issued by the PTO. A true and correct copy of the ’501 patent is attached

as Exhibit B.

       31.      The claims of the ’501 patent are directed to pharmaceutical compositions

comprising HDAC inhibitors, including belinostat, packaging (IV, infusion bag, vial, or ampule)

for said compositions, and kits comprising said compositions and instructions for use.

       32.      The ’027 and ’501 patents are owned by TopoTarget UK.

       33.      Spectrum has an exclusive license to both the ’027 patent and the ’501 patent in

the United States, with the right to sue for infringement of the ’027 patent and the ’501 patent.

                            FRESENIUS LLC’S ANDA NO. 211485

       34.      Plaintiffs received a letter dated August 21, 2018 from Fresenius LLC notifying

Plaintiffs that Fresenius LLC had submitted ANDA No. 211485 to the FDA under section 505(j)

of the Federal Food, Drug, and Cosmetic Act (“FDCA”) seeking approval to commercially

manufacture, use, sell, and/or import Defendants’ ANDA product prior to the expiration of the

’027 and ’501 patents.

       35.      According to applicable regulations, the purpose of Fresenius LLC’s August 21,

2018 letter was to notify Plaintiffs that ANDA No. 211485 included a certification under

21 U.S.C. § 355(j)(2)(a)(vii)(IV) (“Paragraph IV Certification”) alleging that the claims of the

’027 and ’501 patents were invalid, unenforceable, and/or         would not be infringed by the

commercial manufacture, use, sale, offer for sale, and/or importation of Defendants’ ANDA

product.


                                                 8
  Case 1:18-cv-01533-CFC Document 1 Filed 10/03/18 Page 9 of 18 PageID #: 9



       36.     Included in the August 21, 2018 letter was a detailed statement of the factual and

legal basis for Fresenius LLC’s Paragraph IV Certification, alleging that the claims of the ’027

and ’501 patents were either invalid as obvious under 35 U.S.C. § 103 or would not be infringed

by Defendants’ ANDA product.

       37.     Upon information and belief, Defendants were aware of both the ’027 patent and

the ’501 patent when Fresenius LLC notified Plaintiffs of its Paragraph IV Certification

regarding the ’027 and ’501 patents.

       38.     Plaintiffs commenced this action within 45 days of receipt of Fresenius LLC’s

August 21, 2018 letter.

                                     COUNT I
                          INFRINGEMENT OF THE ’027 PATENT

       39.     Plaintiffs incorporate and reallege paragraphs 1-38 above, as if set forth

specifically here.

       40.     Upon information and belief, Fresenius LLC submitted ANDA No. 211485 to the

FDA under the provisions of 21 U.S.C. § 355(j).

       41.     Upon information and belief, Fresenius LLC’s ANDA No. 211485 seeks FDA

approval to engage in the commercial manufacture, use, sale, and/or importation of Defendants’

ANDA product (generic belinostat in 500 mg vials for intravenous injection) before the

expiration of the ’027 patent.

       42.     Plaintiffs received a letter from Fresenius LLC dated August 21, 2018, purporting

to be a Notice of Certification for ANDA No. 211485 under Sections 505(j)(2)(B)(i) and (ii) of

the Act, 21 U.S.C. § 355(j)(2)(B)(i) and (ii), and 21 C.F.R. § 314.95(a)-(c).

       43.      Fresenius LLC’s August 21, 2018 letter states that the active ingredient in

Defendants’ ANDA product for which it seeks approval is belinostat.



                                                 9
 Case 1:18-cv-01533-CFC Document 1 Filed 10/03/18 Page 10 of 18 PageID #: 10



          44.   Upon information and belief, Fresenius LLC has made and included in its ANDA

a Paragraph IV Certification stating that, in its opinion, the ’027 patent is invalid, unenforceable

and/or not infringed.

          45.   Fresenius LLC’s submission of ANDA No. 211485 to obtain approval to engage

in the commercial manufacture, use, sale, and/or importation of Defendants’ ANDA product

prior to the expiration of the ’027 patent constituted an act of infringement under 35 U.S.C.

§ 271(e)(2)(A).

          46.   Defendants’ commercial manufacture, use, sale, and/or importation of

Defendants’ ANDA product would infringe and actively induce and/or contribute to

infringement, either literally or under the doctrine of equivalents, of one or more claims of the

’027 patent. Accordingly, unless enjoined by this Court, upon FDA approval of ANDA No.

211485, Defendants will make, use, offer to sell, or sell Defendants’ ANDA product within the

United States, or will import Defendants’ ANDA product into the United States, and will thereby

infringe and induce and/or contribute to the infringement of one or more claims of the ’027

patent.

          47.   Defendants had actual knowledge of the ’027 patent prior to Fresenius LLC’s

submission of ANDA No. 211485, and were aware that the filing of ANDA No. 211485 with the

request for FDA approval prior to the expiration of the ’027 patent would constitute an act of

infringement of the ’027 patent. Defendants had no reasonable basis for asserting that the

commercial manufacture, use, offer for sale, or sale of Defendants’ ANDA product will not

infringe and induce and/or contribute to the infringement of the ’027 patent.




                                                10
 Case 1:18-cv-01533-CFC Document 1 Filed 10/03/18 Page 11 of 18 PageID #: 11



       48.     Fresenius LLC’s Detailed Statement in its August 21, 2018 letter lacks any

sufficient contention that Defendants’ ANDA product will not infringe, induce and/or contribute

to the infringement of one or more claims of the ’027 patent. 

       49.     On information and belief, Fresenius LLC’s statement of the factual and legal

bases for its opinions regarding invalidity of the ’027 patent lacks an objective good faith basis in

either the facts or the law. This case is exceptional.

       50.     Plaintiffs will be irreparably harmed if Defendants are not enjoined from

infringing and from actively inducing or contributing to the infringement of the ’027 patent.

Plaintiffs do not have an adequate remedy at law, and considering the balance of hardships

between Plaintiffs and Defendants, injunctive relief is warranted. Further, the public interest

would not be disserved by the entry of an injunction.

                            COUNT II
      DECLARATORY JUDGMENT OF INFRINGEMENT OF THE ’027 PATENT

       51.     Plaintiffs incorporate and reallege paragraphs 1-50 above, as if set forth

specifically here.

       52.     Plaintiffs’ claims also arise under the Declaratory Judgment Act, 28 U.S.C. §§

2201 and 2202.

       53.     Upon information and belief, if ANDA No. 211485 is approved, Defendants’

ANDA product will be made, offered for sale, sold, or otherwise distributed in the United States,

including in the State of Delaware, by or through Defendants and their affiliates.

       54.     Upon information and belief, Defendants know that health care professionals or

patients will use Defendants’ ANDA product in accordance with the labeling sought by ANDA

No. 211485, and Defendants will therefore infringe and induce and/or contribute to the




                                                  11
 Case 1:18-cv-01533-CFC Document 1 Filed 10/03/18 Page 12 of 18 PageID #: 12



infringement of one or more claims of the ’027 patent under one or more of 35 U.S.C. §§ 271

(a), (b), (c), (f), and (g).

        55.       Upon information and belief, Defendants’ infringing activity, including the

commercial manufacture, use, offer to sell, sale, or importation of Defendants’ ANDA product

complained of herein will begin immediately after the FDA approves ANDA No. 211485. Any

such conduct before the ’027 patent expires will infringe and induce and/or contribute to the

infringement of one or more claims of the ’027 patent under one or more of 35 U.S.C. §§ 271

(a), (b), (c), (f), and (g).

        56.      There is a real, substantial, and continuing justiciable controversy between

Plaintiffs and Defendants concerning liability for the infringement of the ’027 patent for which

this Court may grant declaratory relief consistent with Article III of the United States

Constitution.

        57.      Plaintiffs will be substantially and irreparably harmed by Defendants’ infringing

activities unless those activities are enjoined by this Court. Plaintiffs have no adequate remedy at

law.

        58.      This case is exceptional, and Plaintiffs are entitled to an award of attorneys’ fees

under 35 U.S.C. § 285.

                                         COUNT III
                               INFRINGEMENT OF THE ’501 PATENT

        59.      Plaintiffs incorporate and reallege paragraphs 1-58 above, as if set forth

specifically here.

        60.      Upon information and belief, Fresenius LLC submitted ANDA No. 211485 to the

FDA under the provisions of 21 U.S.C. § 355(j).




                                                  12
 Case 1:18-cv-01533-CFC Document 1 Filed 10/03/18 Page 13 of 18 PageID #: 13



       61.      Upon information and belief, Fresenius LLC’s ANDA No. 211485 seeks FDA

approval to engage in the commercial manufacture, use, sale, and/or importation of Defendants’

ANDA product (generic belinostat in 500 mg vials for intravenous injection) before the

expiration of the ’501 patent.

       62.      Plaintiffs received a letter from Fresenius LLC dated August 21, 2018, purporting

to be a Notice of Certification for ANDA No. 211485 under Sections 505(j)(2)(B)(i) and (ii) of

the Act, 21 U.S.C. § 355(j)(2)(B)(i) and (ii), and 21 C.F.R. § 314.95(a)-(c).

       63.      Fresenius LLC’s August 21, 2018 letter states that the active ingredient in

Defendants’ ANDA product for which it seeks approval is belinostat. Fresenius LLC’s letter

further states that Defendants’ ANDA product contains lyophilized belinostat (an HDAC

inhibitor) and L-arginine, and is intended for intravenous administration after reconstitution with

sterile water for injection, and further dilution with sterile 0.9% sodium chloride for injection.

       64.      Upon information and belief, Fresenius LLC has made and included in its ANDA

a Paragraph IV Certification stating that, in its opinion, the ’501 patent is invalid, unenforceable

and/or not infringed.

       65.      Fresenius LLC’s submission of ANDA No. 211485 to obtain approval to engage

in the commercial manufacture, use, sale, and/or importation of Defendants’ ANDA product

prior to the expiration of the ’501 patent constituted an act of infringement under 35 U.S.C. §

271(e)(2)(A).

       66.      Defendants’ commercial manufacture, use, sale, and/or importation of

Defendants’ ANDA product would infringe and actively induce and/or contribute to

infringement, either literally or under the doctrine of equivalents, of one or more claims of the

’501 patent. Accordingly, unless enjoined by this Court, upon FDA approval of ANDA No.




                                                 13
 Case 1:18-cv-01533-CFC Document 1 Filed 10/03/18 Page 14 of 18 PageID #: 14



211485, Defendants will make, use, offer to sell, or sell Defendants’ ANDA product within the

United States, or will import Defendants’ ANDA product into the United States, and will thereby

infringe and induce and/or contribute to the infringement of one or more claims of the ’501

patent.

          67.   Defendants had actual knowledge of the ’501 patent prior to Fresenius LLC’s

submission of ANDA No. 211485, and were aware that the filing of ANDA No. 211485 with the

request for FDA approval prior to the expiration of the ’501 patent would constitute an act of

infringement of the ’501 patent. Defendants had no reasonable basis for asserting that the

commercial manufacture, use, offer for sale, or sale of Defendants’ ANDA product will not

infringe and induce and/or contribute to the infringement of the ’501 patent.

          68.   Fresenius LLC’s Detailed Statement in its August 21, 2018 letter lacks any

sufficient contention that Defendants’ ANDA product will not infringe, induce and/or contribute

to the infringement of one or more claims of the ’501 patent.

          69.   On information and belief, Fresenius LLC’s statement of the factual and legal

bases for its opinions regarding non-infringement and invalidity of the ’501 patent lacks an

objective good faith basis in either the facts or the law. This case is exceptional.

          70.   Plaintiffs will be irreparably harmed if Defendants are not enjoined from

infringing and from actively inducing or contributing to the infringement of the ’501 patent.

Plaintiffs do not have an adequate remedy at law, and considering the balance of hardships

between Plaintiffs and Defendants, injunctive relief is warranted. Further, the public interest

would not be disserved by the entry of an injunction.




                                                 14
 Case 1:18-cv-01533-CFC Document 1 Filed 10/03/18 Page 15 of 18 PageID #: 15



                             COUNT IV
       DECLARATORY JUDGMENT OF INFRINGEMENT OF THE ’501 PATENT

        71.      Plaintiffs incorporate and reallege paragraphs 1-70 above, as if set forth

specifically here.

        72.      Plaintiffs’ claims also arise under the Declaratory Judgment Act, 28 U.S.C.

§§ 2201 and 2202.

        73.      Upon information and belief, if ANDA No. 211485 is approved, Defendants’

ANDA product will be made, offered for sale, sold, or otherwise distributed in the United States,

including in the State of Delaware, by or through Defendants and their affiliates.

        74.      Upon information and belief, Defendants know that health care professionals or

patients will use Defendants’ ANDA product in accordance with the labeling sought by ANDA

No. 211485, and Defendants will therefore infringe and induce and/or contribute to the

infringement of one or more claims of the ’501 patent under one or more of 35 U.S.C. §§ 271(a),

(b), (c), (f), and (g).

        75.       Upon information and belief, Defendants’ infringing activity, including the

commercial manufacture, use, offer to sell, sale, or importation of Defendants’ ANDA product

complained of herein will begin immediately after the FDA approves ANDA No. 211485. Any

such conduct before the ’501 patent expires will infringe and induce and/or contribute to the

infringement of one or more claims of the ’501 patent under one or more of 35 U.S.C. §§ 271(a),

(b), (c), (f), and (g).

        76.      There is a real, substantial, and continuing justiciable controversy between

Plaintiffs and Defendants concerning liability for the infringement of the ’501 patent for which

this Court may grant declaratory relief consistent with Article III of the United States

Constitution.



                                                15
 Case 1:18-cv-01533-CFC Document 1 Filed 10/03/18 Page 16 of 18 PageID #: 16



          77.   Plaintiffs will be substantially and irreparably harmed by Defendants’ infringing

activities unless those activities are enjoined by this Court. Plaintiffs have no adequate remedy at

law.

          78.   This case is exceptional, and Plaintiffs are entitled to an award of attorneys’ fees

under 35 U.S.C. § 285.

                                    REQUEST FOR RELIEF

   WHEREFORE, Plaintiffs respectfully request the following relief:

          A.    A judgment that the claims of the ’027 patent and the ’501 patent were infringed

by Fresenius LLC’s submission of ANDA No. 211485 under 35 U.S.C. § 271 (e)(2)(A), and that

the commercial manufacture, use, offer for sale, sale, and/or importation of Defendants’ ANDA

product prior to the expiration of the ’027 and ’501 patents will constitute an act of infringement

of the ’027 and ’501 patents;

          B.    A declaratory judgment that under one or more of 35 U.S.C. §§ 271(a), (b), (c),

(f), and (g), Defendants’ commercial manufacture, use, offer for sale, or sale in, or importation

into, the United States of Defendants’ ANDA product, or inducing or contributing to such

conduct, would constitute infringement of one or more claims of the ’027 patent and the ’501

patent;

          C.    An order permanently enjoining Defendants, their affiliates, subsidiaries, and each

of their officers, agents, servants and employees and those acting in privity or concert with them,

from making, using, offering to sell, or selling in the United States, or importing into the United

States, Defendants’ ANDA product until after the expiration of the ’027 patent and the ’501

patent, including any extensions and/or additional periods of exclusivity to which Plaintiffs are

or become entitled;




                                                 16
 Case 1:18-cv-01533-CFC Document 1 Filed 10/03/18 Page 17 of 18 PageID #: 17



       D.      An order under 35 U.S.C. § 271 (e)(4)(A) that the effective date of any FDA

approval of ANDA No. 211485 shall be a date that is not earlier than the later of the expiration

dates of the ’027 and ’501 patents, inclusive of any extensions;

       E.      A declaration under 28 U.S.C. § 2201 that if Defendants, their officers, agents,

servants, employees, licensees, representatives, and attorneys, and any other persons acting or

attempting to act in active concert or participation with them or acting on their behalf, engages in

the commercial manufacture, use, offer for sale, sale, and/or importation of the product described

in ANDA No. 211485, it will constitute an act of direct and/or indirect infringement of the ’027

patent and the ’501 patent;

       F.      An award of damages or other relief, pursuant to 35 U.S.C. § 271(e)(4)(C), if

Defendants engage in the commercial manufacture, use, offer for sale, sale, and/or importation of

Defendants’ ANDA product, or any product that infringes the ’027 patent and the ’501 patent, or

induces or contributes to such conduct, prior to the expiration of the ’027 patent and the ’501

patent, or any later expiration of exclusivity for the ’027 patent and the ’501 patent, including

any extensions or regulatory exclusivities;

       G.      A declaration that this is an exceptional case under 35 U.S.C. §§ 285 and

271(e)(4) and awarding Plaintiffs’ costs, expenses, and disbursements in this action, including

reasonable attorney fees; and

       H.      An award of such other and further relief as this Court deems just and proper.




                                                17
 Case 1:18-cv-01533-CFC Document 1 Filed 10/03/18 Page 18 of 18 PageID #: 18



                                      MORRIS, NICHOLS, ARSHT & TUNNELL LLP

                                      /s/ Jack B. Blumenfeld
                                      _____________________________________
                                      Jack B. Blumenfeld (#1014)
                                      Jeffrey J. Lyons (#6437)
                                      1201 North Market Street
                                      P.O. Box 1347
                                      Wilmington, DE 19899
                                      (302) 658-9200
                                      jblumenfeld@mnat.com
OF COUNSEL:                           jlyons@mnat.com

William E. Solander                   Attorney for Spectrum Pharmaceuticals, Inc.
Michael E. Furrow                     and TopoTarget UK Ltd.
Kathryn E. Easterling
FITZPATRICK, CELLA, HARPER & SCINTO
1290 Avenue of the Americas
New York, NY 10104-3800
(212) 218-2100

October 3, 2018




                                       18
